Citation Nr: 0629159	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  98-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pituitary adenoma, 
right eye blindness, and gait disturbance.

2.  Entitlement to service connection for pituitary adenoma, 
right eye blindness, and gait disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970, 
including service in Vietnam.  He subsequently was a member 
of the New Jersey National Guard from 1970 to 1973, with 
periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which denied 
the veteran's petition to reopen his previously denied claims 
for service connection for pituitary adenoma, right eye 
blindness, and gait disturbance.  The veteran failed to 
appear for his scheduled August 2006 Central Office hearing, 
and his hearing request is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).

For the reasons explained below, the Board will grant the 
petition to reopen and the issues of service connection for 
pituitary adenoma, right eye blindness, and gait disturbance 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1997, the Board denied the veteran's claim for 
service connection for pituitary adenoma, right eye 
blindness, and gait disturbance.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

2.  It was essentially concluded that all disorders at issue 
showed up years after service and were not shown to be 
related to service.

3.  Some of the additional evidence received since that April 
1997 decision, in particular statements in the May 2000 VA 
PTSD examination report, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The Board's April 1997 decision denying the claim for 
service connection for pituitary adenoma, right eye 
blindness, and gait disturbance, is final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R §§ 20.1100(a), 20.1104, 
20.1105 (2005).

2.  The evidence received since that April 1997 decision is 
new and material and, therefore, is sufficient to reopen the 
claim for service connection for a pituitary adenoma, right 
eye blindness, and gait disturbance.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record, and to 
warrant reopening this evidence "must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations revised the definition of what 
constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, 
the veteran filed his petition to reopen in October 1997, so 
the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1997).  In view of the reopening, any 
insufficient notice under Kent v. Nicholson, 20 Vet. App. 1 
(2006) or Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) is not prejudicial.

In April 1997, the Board denied the veteran's claim for 
service connection for pituitary adenoma, right eye 
blindness, and gait disturbance.  He was notified of that 
decision and apprised of his procedural and appellate rights, 
but he did not timely appeal.  The unappealed April 1997 
decision became final and binding based on the evidence then 
of record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R 
§§ 20.1100(a), 20.1104, 20.1105 (2005).  Because the veteran 
did not appeal that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  See also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In its April 1997 denial, the Board denied the claim because 
there was no competent evidence linking the pituitary 
adenoma, right eye blindness, and gait disturbance, and also 
no basis for presumptive service connection.  Board Decision, 
at 5 (April 3, 1997).  However, among the evidence received 
since the April 1997 denial is the May 2000 VA PTSD 
examination report.  In that report, after reviewing the 
claims file and examining the veteran, the VA psychiatric 
examiner wrote that Axis III "would indicate his blindness 
as well as his seizure disorder which is secondary to a 
military related injury."  Thus, this evidence indicates a 
possible link between the veteran's current disorders and his 
military service, specifically, the head injury that the 
veteran claimed to have sustained from a shrapnel wound.  
Moreover, although most of the veteran's service medical 
records (SMRs) could not be obtained, he was subsequently 
granted service connection for PTSD and had previously been 
granted service connection for a shrapnel wound of the right 
post auricle.  

Thus, the new evidence bears directly and substantially upon 
the specific matter under consideration, i.e., the claimed 
link between the current disabilities and military service, 
is neither cumulative nor redundant, and in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The credibility of this evidence is presumed for 
the purposes of reopening.


ORDER

The petition to reopen the claim for service connection for 
pituitary adenoma, right eye blindness, and gait disturbance 
is granted.  The appeal is allowed to this extent.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will provide a medical 
examination if the evidence reflects the existence of a 
current disability that may be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

Here, although the May 2000 VA psychiatric examiner indicated 
a link between the current disabilities and military service, 
he did not clearly state whether he based his conclusion on 
the history related by the veteran as opposed to the evidence 
in the claims file, and did not explain the basis for his 
conclusion that the disabilities are related to service.  
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  Moreover, some of the medical evidence 
indicates that the right eye blindness and gait disturbance 
could be secondary to the pituitary adenoma and the operation 
that removed it.  A remand is therefore necessary to address 
these issues.

In addition, although the February 2001 and September 2005 
VCAA letters appear to have complied with the requirements of 
the VCAA, the AMC should send a new VCAA letter indicating 
that the veteran's claim is now one for service connection as 
opposed to one to reopen the previously denied claim and 
complying with all other applicable precedent including 
notifying the veteran as to all of the elements of his 
service-connection claim in accordance with Dingess/ Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Finally, although the RO attempted to obtain the SMRs from 
the veteran's Army and National Guard service, efforts should 
again be made to obtain these relevant records.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
indicating the application of the VCAA to 
his now reopened claim for service 
connection for pituitary adenoma, right 
eye blindness, and gait disturbance.  The 
letter should indicate all of the 
elements of a service connection claim in 
compliance with Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
should also inform the veteran of the 
relevant principles as to secondary 
service connection, because of the 
possible relationship between the claimed 
disabilities.  See 38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Contact the appropriate organizations 
and request the SMRs from the veteran's 
Army and National Guard service.  If 
these records still cannot be obtained 
that should be documented in the claims 
file.

3.  After any additional evidence has 
been obtained, but whether or not 
evidence is obtained, schedule the 
veteran for an appropriate VA examination 
to determine the etiology of his 
pituitary adenoma, right eye blindness, 
and gait disturbance.  The claims folder 
must be made available to the VA examiner 
and the VA examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that either 
the veteran's pituitary adenoma, right 
eye blindness, or gait disturbance is 
related to the incident for which the 
veteran has been service-connected for 
residual shrapnel wound of the right post 
auricle, or otherwise related to service.  
If any of the above disabilities is found 
to be so related, the examiner should 
indicate whether the other disabilities, 
if not themselves service-related, are 
proximately due to, the result of, or 
aggravated (made worse beyond the natural 
progression of the disease) by the 
disorder found to be service-related. 

If no opinion can be rendered as to any 
of the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

4.  Then, review any additional evidence 
and readjudicate the appellate issues de 
novo, under all appropriate statutory and 
regulatory provisions and legal theories.  
If necessary, the separate disorders, 
which are currently combined into one 
issue, may be separated into distinct 
issues.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


